DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/762,274. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 22, 2022 has been entered.
 

Status of Claims
Claim(s) 6-13 and 15 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Feb 22, 2022 has been entered. Applicant’s Remarks filed on Feb 22, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-10 of Applicant’s Remarks, the prior art rejection(s) addressing the method claims has/have been maintained.
The examiner notes that Applicant has not commented on the previously set forth Claim Interpretation and, thus, it is assumed that the interpretation is accurate. Said Claim Interpretation is reproduced below for convenience. The examiner had previously referred to Claim 1 instead of Claim 6 in said Claim Interpretation; this has been corrected in the current action.


Claim Interpretation
	The examiner notes that Claim 6 does not positively recite that the system includes a sample, a washing buffer nor a cell lysis reagent. As such, the recitations of using/dispensing said sample, washing buffer and cell lysis reagent are interpreted as describing intended use and/or function.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 9-13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 9, the recitation “one surface of a substrate of a two-dimensional array” is unclear. As best understood, this should be “one surface of the substrate of the two-dimensional array” to refer to the language in Claim 6, thereby providing proper antecedent basis for all terms in the limitation. 

Regarding Claim 9, the recitation “capturing a biomolecule by a biomolecule capture member” is unclear. As best understood, this should be “capturing the biomolecule by the biomolecule capture member” to refer to the language in Claim 6, thereby providing proper antecedent basis for all terms in the limitation. 

Claim(s) 10-13 are rejected by virtue of dependency on Claim 9.

Regarding Claim 15, the recitation “a first flow in parallel” is unclear. As best understood, this should be “the first flow in parallel” to refer to the language in Claim 6, thereby providing proper antecedent basis for all terms in the limitation. 

Regarding Claim 15, the recitation “capturing a biomolecule by a biomolecule capture member” is unclear. As best understood, this should be “capturing the biomolecule by the biomolecule capture member” to refer to the language in Claim 6, thereby providing proper antecedent basis for all terms in the limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Craighead et al (US 2012/0244532, already of record) and in further view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record), Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, already of record). Wilhelm et al (The Mast Cell, Distribution and Maturation in the Rat, Agents and Actions, 1978, already of record) is used as evidence for Claim 7.

Regarding Claim 6, Shirai teaches a system for capturing a biomolecule in a single cell (see: “a device or apparatus that is capable of simultaneously assaying an increased number of cells and efficiently treating molecules in a cell (mRNAs herein)”, [0014]) comprising:
a two-dimensional array having a plurality of single cell capture holes formed on one surface of a substrate, and biomolecule capture areas inside of the substrate each comprising a biomolecule capture member for capturing a biomolecule extracted from individual cells which are respectively captured by the single cell capture holes (see Shirai: “The nucleic acid trapping sections 4 positioned on the two-dimensional arrays shown in FIG. 1(b) and FIG. 5(c) are packed with beads on which the DNA probes 31 comprising different cell recognition sequences are immobilized”, [0076]; [0090]; see annotated figure);
a flow channel for flowing a sample, which comprises a plurality of cells to be assayed, from the inlet and in a first direction in parallel with the one surface of the substrate as first flow (see Shirai: “the upper reaction region 7 for introducing cells”, [0062]; [0090] see annotated figure);

    PNG
    media_image1.png
    392
    664
    media_image1.png
    Greyscale

Shirai teaches two inlets for introducing fluids into the flow channel, one for the sample and one for the buffer (see Shirai: [0090]). 

However, Craighead teaches the analogous art of a device for single object detection (see Craighead: Abstract). Craighead teaches that devices can be made such that samples can be loaded into a common input reservoir (i.e. equivalent to a common inlet) to achieve sequential or simultaneous loading and/or analysis (see Craighead: [0115]). As such, Craighead describes using at least one channel (and as many as 10,000 channels) to provide the advantage of sequential or simultaneous loading and/or analysis. The examiner notes that the identity of the fluids being loaded into the common inlet does not change the function or purpose of said common inlet. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the inlets of Shirai to be a single common inlet as suggested by Craighead, because Craighead teaches that common input reservoirs (i.e. equivalent to a common inlet) can be used to provide the advantage of sequential loading and/or analysis (see Craighead: [0115]). The examiner notes that the functional limitation of “serially introducing a sample, a washing buffer and a cell lysis reagent into a flow channel” can be performed by the structure (the common inlet of Craighead) and thus meets the claim language as a whole. Further, the examiner notes that the combination to construct a common inlet would require that all the fluids enter the system through said common inlet. 

Modified Shirai does not teach:
a structure provided on the surface of the substrate so as to be opposed to the first direction of the downstream side of each of the single cell capture holes.
However, Nitta teaches the analogous art of a cell observation aiding instrument having stoppers (see: Abstract). Nitta further teaches that stoppers, formed in a curved arc (see Nitta: Fig. 2a), can be arranged at suitable intervals (see: [0050]) to allow the cells to remain in a fixed 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the invention of modified Shirai and add a further structure opposed to the direction of the flow, such as the stoppers as in Nitta (see Nitta: [0050]), because Nitta teaches that this allows effective trapping of cells while allowing flow (see: [0056]).

Modified Shirai describes a first and second flow pattern, one for capturing the cell on the device and another for moving biomolecules from the cell to the beads (see annotated Figure above). 
Modified Shirai does not specifically describe these flow patterns as ‘orthogonal’.
However, Fowler teaches the analogous art of single cell capturing devices and methods (see Fowler: Abstract). Fowler teaches that cell positioning, retention and release mechanisms may be based on particle contact with any suitable physical barrier and a combination of flow patterns or external forces (see Fowler: [0126]-[0180]). Fowler further describes that multiple flow streams can be used to deliver a subset of particles to a specific region by use of relative flow directions, such as by applying flow directions that are orthogonal to an inlet flow stream to form a “T-junction” (see Fowler: [0126]-[0180]; [0137]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second flow patterns of modified Shirai to be orthogonal to one another as suggested by Fowler, because Fowler teaches that the use of orthogonal flow patterns can be used to deliver a subset of particles to a specific region (see Fowler: [0126]-[0180]; [0137]). The examiner notes that modified Shirai already describes the two flow patterns and Fowler is being used to teach the advantages of using orthogonal flow patterns. 


Modified Shirai does not explicitly teach:
A first syringe connected via a first discharging tube to a first outlet;
And a second syringe connected via a first discharging tube to a second outlet;
wherein the first and second discharging tubes are provided with first and second mass flow controllers capable of measuring and controlling the flow volume of the first and second discharging tubes;
wherein the first and second syringes control the flow volume rate such that the flow rate of the first flow is greater than that of the second flow upon cell capture and the flow rate of the second flow is greater than that of the first flow upon biomolecule capture;
and an automatic moving stage unit for moving a position of an inlet relative to a dispensing unit, wherein a first position of the common inlet is associated with dispensing the sample, a second position of the common inlet is associated with dispensing the reagent and a third position of the common inlet is associated with dispensing the cell lysis reagent. 
However, Voldman teaches the analogous art of a device and method for microscale particle capture (see Voldman: Abstract). Voldman further teaches that fluid can be induced by use of a syringe or pump, and further describes that units to induce flow can be connected to flow controllers (i.e. equivalent to mass flow controllers) and plastic tubing (i.e. equivalent to discharging tubes) (see Voldman: [0110]). Voldman also teaches that the particle capture device can be attached to a computerized (i.e. automatic) moving stage for carrying out 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the discharge units of modified Shirai to be a first and second syringe fitted with a first and second flow controller and first and second tubing as disclosed in Voldman (see Voldman: [0110]), also modifying the device to be attached to a computerized moving stage, because Voldman describes that the structure of a syringe and flow controller can be used to induce controlled amounts of fluid in a microscale particle capture system while the use of a computerized moving stage allows for the device to be adjusted for observation and analysis (see Voldman: [0110]; [0200]; [0259]; [0270]).  The examiner notes that the functional language of “for moving a position of the common inlet relative to the reagent dispensing unit, wherein a first position of the common inlet is associated with dispensing the sample, a second position of is associated with dispensing the washing buffer and a third position of the common inlet is associated with dispensing the reagent” represents a capability of the moving stage and describes the manner of operation but does not add further structure to the moving stage. The examiner further notes that the prior art device is capable of the recited function as it describes a moving stage that can be adjusted for observation and analysis.

Modified Shirai teaches means for introducing reagents and buffers (see Shirai: [0122]).
Modified Shirai does not teach “a reagent dispensing unit comprising a pressurizer and a set of reagent-accommodating dispensers, the set of reagent-accommodating dispensers comprising a first-reagent-accommodating dispenser accommodating the sample, a second-reagent-accommodating dispenser accommodating the washing buffer and a third-reagent-accommodating dispenser accommodating the cell lysis reagent, the first-reagent-accommodating dispenser dispensing the accommodated sample into the common inlet, the second-reagent-accommodating dispenser dispensing the accommodated washing buffer into 
However, Sakai teaches the analogous art of pressurized dispensing for dispensing reagents in a nucleic acid optical detection device (see Sakai: Abstract). Sakai further teaches that a reagent dispensing unit comprises a dispensing unit, dispenser holder and pressure line block (i.e. a pressurizer), where the dispenser includes four reservoirs to contain reagents such as dNTPs (i.e. a set of reagent-accommodating dispensers), where the system applies pressure to dispense the reagents (see Sakai: Page 4/58, final partial paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the reagent control unit of modified Shirai to comprise a reagent dispensing unit comprising dispensing units, dispenser holders and pressure line blocks (i.e. a pressurizer), where the dispenser includes four reservoirs to contain reagents such as dNTPs (i.e. a set of reagent-accommodating dispensers) as taught by Sakai, because Sakai teaches that this systems allows for pressurized control of the dispensing of reagents (see Sakai: Page 4/58, final partial paragraph). The examiner notes that the functional language of “dispenser accommodating….” and “dispenser dispensing…” and similar recitations for the sample, washing buffer and cell lysis reagent represent a capability and does not add further structure to the reagent dispensers. The examiner further notes that the prior art device is capable of the recited functional language as it has four reagent dispenser and, thus, the reference meets the claim language as a whole. 
Note: Claim(s) 6-8 contain a large amount of functional language (i.e. “for capturing…”, “for flowing”, “for moving”, “for dispensing”, “for moving” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.`

Regarding Claim 7, modified Shirai teaches all the limitations as applied to Claim 6. Modified Shirai further teaches that the length of the curved arc is about enough to exceed the supposed diameter of a cell so as to not easily release the cell (see Nitta: [0055]), implying that the size can be determined by the cell to be “stopped” with the stopper. Modified Shirai further discloses the use of these stoppers to stop rat mast cells for observation (see Nitta: [0101]-[0102]), where the rat mast cells have a size of 13.5 – 17 µm in diameter as evidenced by Wilhelm.
Modified Shirai does not explicitly teach “wherein the structure has a height of 20 µm or less and a width of 20 µm or less”.
However, based on the above teachings, one skilled in the art would have necessarily formed a stopper structure capable of stopping a cell, such as a rat mast cell as in Nitta (see Nitta: [0101]-[0102]), with dimensions that are about enough to exceed the diameter of a cell (such as a 20 µm x 20 µm height x width). Furthermore, one skilled in the art could have necessarily adjusted the dimensions disclosed in Nitta and would be able to further modify the length and width of the structure based on the size of the cell to be analyzed. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure in modified Shirai to encompass a range of dimensions adequate for “stopping” cells of different sizes, specifically choosing a size that would not allow the cell of interest to be released (see Nitta: [0055]).

Regarding Claim 11, modified Shirai teaches all the limitations as applied to Claim 6 and further teaches wherein the biomolecule is a nucleic acid (see Shirai: “nucleic acid trapping section is constructed by packing a lot of DNAs (DNA probes) for nucleic acid trapping which are immobilized on beads”, [0072]).



Regarding Claim 13, modified Shirai teaches all the limitations as applied to Claim 6 and further teaches wherein the biomolecule capture member is a magnetic bead (see Shirai: “nucleic acid trapping section is constructed by packing a lot of DNAs (DNA probes) for nucleic acid trapping which are immobilized on beads”, [0072]; “The nucleic acid trapping sections 4 positioned on the two-dimensional arrays shown in FIG. 1(b) and FIG. 5(c) are packed with beads on which the DNA probes 31 comprising different cell recognition sequences are immobilized”, [0076]; “There are approximately 106 mRNAs in a cell, and the nucleic acid trapping section for capturing such mRNAs is packed with 1.1x105 magnetic beads”, [0081]; see annotated figure above).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Craighead et al (US 2012/0244532, already of record) and in further view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record), Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, already of record) and in further view of Fan et al (US 2015/0299784, already of record). 

Regarding Claim 8, modified Shirai teaches all the limitations as applied to Claim 6. 
Modified Shirai does not teach “further comprising a return channel for returning, to the common inlet, the plurality of cells discharged via the first discharging tube”.
However, Fan teaches the analogous art of massively parallel single cell analysis, including methods, compositions and system used for this purpose (see: Abstract). Fan further teaches recirculating flow as a mechanism for facilitating uniform distribution of cells and beads over the array (see Fan: [0217]). Recirculation of flow would necessarily require a tube or pipe to redirect the discharged cells.
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the invention of modified Shirai to arrange the device such that it contained a means to recirculate the discharged cells and flow them through the device again as in Fan (see Fan: [0217]), because Fan teaches that this facilitates uniform distribution of the cells over the array (see Fan: [0217]). 


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Craighead et al (US 2012/0244532, already of record) and in further view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record), Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, already of record). 

Regarding Claim 9, modified Shirai teaches a method for capturing a biomolecule in a single cell (see: “method for mRNA analysis at the single-cell level”, [0001]) comprising:
providing the system according to Claim 6 (see: Claim 6 rejection)
Modified Shirai further teaches:
flowing the sample, which comprises a plurality of cells to be assayed, from the common inlet, via the flow channel of the system to the first outlet so as to generate the first flow parallel with one surface of a substrate of the two-dimensional array, thereby capturing individual cells by each of single cell capture holes on the two-dimensional array (see Shirai: “a solution is allowed to flow through the cell trapping section from the upper reaction region toward the lower reaction region, so as to immobilize cells… Cells migrate along with the flow of the solution and reach the cell trapping section”, [0075]);
generating a flow of a washing buffer in parallel with the one surface of the substrate, thereby washing the two-dimensional array (see Shirai: “with 500 μl of 1× PBS without damaging the cells… PBS buffer was discharged through the fluid channels 306 and 307… unnecessary cellular tissues and agarose were removed by washing… Tris buffer was introduced through the inlet 305 and discharged from the outlet 306”, [0090]-[0091], with this flow being necessarily in a direction parallel to the surface as to not move the unnecessary components into the nucleic acid trapping region); 
Modified Shirai further teaches forming electrodes inside the substrates and applying an electric field to allow nucleic acids to migrate from the trapped cells to the nucleic acid trapping section immediately below the trapped cells (i.e. flow orthogonal to the surface) (see Shirai: [0090]; the examiner notes that this describes a first and second flow pattern, one for capturing the cell on the device and another for moving biomolecules from the cell to the beads). Modified Shirai teaches introducing reagents after the buffer, such as a lysis buffer (see Shirai: “Subsequently, lysis buffer was introduced through the upper inlet 305, PBS buffer was discharged through the fluid channels 306 and 307, and the content in the upper reaction region 
Modified Shirai does not explicitly teach that the cell lysis flow is orthogonal.
However, Fowler teaches the analogous art of methods and systems for multiple single-cell capturing and processing using microfluidics (see Fowler: Abstract). Fowler further teaches that a retention mechanism may retain particles by pushing the particle against passage surfaces, typically by exerting a force that is generally orthogonal to fluid flow (see Fowler: [0150]). Based on the above information, one skilled in the art would have known that this could be applied to cells, cellular components, or cellular contents (i.e. biomolecules such as nucleic acids).
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the method of modified Shirai and use orthogonal flow as in Fowler (see Fowler: [0150]) to retain biomolecules such as nucleic acids, because Fowler teaches that orthogonal flow allows the retention of particles (see Fowler: [0150]). The examiner notes that modified Shirai already describes the two flow patterns and Fowler is being used to teach the advantages of using orthogonal flow patterns for retention of particles.

Regarding Claim 10, modified Shirai teaches all the limitations as applied to Claim 9 and further teaches wherein the biomolecule is a nucleic acid (see Shirai: “nucleic acid trapping .


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (WO 2014/141386, as cited in the IDS, where US 2016/0010078, is used as the corresponding document, already of record) in view of Craighead et al (US 2012/0244532, already of record) and in further view of Nitta et al (US 2009/0004730, as cited in the IDS, already of record), Fowler et al (US 2013/0302807, already of record), Voldman et al (US 2011/0045994, already of record) and Sakai et al (WO 2012017629, 58 pages, already of record) and Matsubara et al (JP 2008-249726, 33 pages, already of record). 

Regarding Claim 15, modified Shirai teaches a method for capturing a biomolecule in each single cell from a sample comprising a plurality of cells (see: “method for mRNA analysis at the single-cell level”, [0001]) comprising:
providing the system according to Claim 6 (see: Claim 6 rejection; the common inlet, flow channel with the array, structure opposed to the first flow and biomolecule capture area, two outlets, first and second syringe with mass flow controllers with discharging tubes, the reagent dispensing unit of pressurized set  of reagent dispensers have been addressed in Claim 6); 
Modified Shirai further teaches:
flowing the sample from the common inlet via the flow channel of the system to a first outlet so as to generate a first flow in parallel with one surface of a substrate of a two-dimensional array, thereby capturing individual cells by each of single cell capture holes on the two-dimensional array (see Shirai: “a solution is allowed to flow through the cell trapping section from the upper reaction region toward the 
generating a flow of a washing buffer, in parallel with the one surface of the substrate, from the common inlet to the first outlet via the flow channel of the system thereby washing the two- dimensional array (see Shirai: “with 500 μl of 1× PBS without damaging the cells… PBS buffer was discharged through the fluid channels 306 and 307… unnecessary cellular tissues and agarose were removed by washing… Tris buffer was introduced through the inlet 305 and discharged from the outlet 306”, [0090]-[0091], with this flow being necessarily in a direction parallel to the surface as to not move the unnecessary components into the nucleic acid trapping region); 
Modified Shirai further teaches forming electrodes inside the substrates and applying an electric field to allow nucleic acids to migrate from the trapped cells to the nucleic acid trapping section immediately below the trapped cells (i.e. flow orthogonal to the surface) (see Shirai: [0090]; the examiner notes that this describes a first and second flow pattern, one for capturing the cell on the device and another for moving biomolecules from the cell to the beads). Modified Shirai teaches introducing reagents after the buffer, such as a lysis buffer (see Shirai: “Subsequently, lysis buffer was introduced through the upper inlet 305, PBS buffer was discharged through the fluid channels 306 and 307, and the content in the upper reaction region 7 was replaced with lysis buffer… In addition, 585 μl of 10 mM Tris buffer (pH: 8.0) containing 0.1% Tween 20, 40 μl of 10 mM dNTP, 225 μl of 5× RT buffer (SuperScript III, Invitrogen), 40 μl of 0.1M DTT, 40 μl of RNaseOUT (Invitrogen), and 40 μl of Superscript III (reverse transcriptase, Invitrogen) were mixed, solutions in the upper reaction region 7 and the lower reaction region 8 were discharged through the outlets 306 and 307”, [0090]; Shirai thus teaches a lysis reagent being flowed into the system to lyse cells; the examiner notes that the 
Modified Shirai does not explicitly teach that the cell lysis flow is orthogonal.
However, Fowler teaches the analogous art of methods and systems for multiple single-cell capturing and processing using microfluidics (see Fowler: Abstract). Fowler further teaches that a retention mechanism may retain particles by pushing the particle against passage surfaces, typically by exerting a force that is generally orthogonal to fluid flow (see Fowler: [0150]). One skilled in the art would have known that this could be applied to cells, cellular components, or cellular contents (i.e. biomolecules such as nucleic acids).
It would have been obvious to one skilled in the art before the filing date of the invention to further modify the method of modified Shirai and use orthogonal flow as in Fowler (see Fowler: [0150]) to retain biomolecules such as nucleic acids, because Fowler teaches that orthogonal flow allows the retention of particles (see Fowler: [0150]). The examiner notes that modified Shirai already describes the two flow patterns and Fowler is being used to teach the advantages of using orthogonal flow patterns for retention of particles.

	Modified Shirai teaches the automatic stage, sample, washing buffer and cell lysis reagent as well as the set of reagent dispensers (see above). Modified Shirai teaches the common inlet (see Claim 6), introducing a sample comprising cells (i.e. dispensing into the common inlet), washing the cells with a washing buffer (i.e. dispensing a washing buffer) and further teaches adding a lysis reagent (i.e. dispensing a reagent) (see above). 
	Modified Shirai does not explicitly teach using the movement of the automatic stage to align the common inlet with the reagent dispenser (i.e. “dispensing, while the automatic stage is at the first position…”, “dispensing, while the automatic stage is at the second position…” and so on).  

	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Shirai to require movement of the automatic moving stage such that the automatic moving stage aligns the common inlet of the device with the set of reagent dispensing units to allow for dispensing of the required samples and/or reagents as taught by Matsubara, because Matsubara teaches that reaction vessels (equivalent to the currently claimed system) can be moved in relation to a set of dispensers to allow for dispensing into the system (see Matsubara: Page 8/33, fifth full paragraph).


Response to Arguments
Applicant's Arguments, filed on Feb 2, 2022, towards the previous prior art rejections on Page(s) 6-10 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 6-8 of their Remarks, that the references do not address a “common inlet for serially introducing a sample, a washing buffer and a cell lysis reagent” and points to Fig 28 of Craighead as evidence. 
The examiner respectfully disagrees. 
Regarding the limitation, the examiner first notes that “for serially introducing a sample, a washing buffer and a cell lysis reagent” is a functional recitation of the common inlet. It is further “A sample, or a plurality of samples, can be loaded into one or a plurality of channels. For example, the sample or plurality of samples can be loaded into about, up to about, or less than about 1, 2, 5, 10, 50, 100, 500, 1000, 5,000, or 10,000 channels. The loading and/or analysis of sample can be sequential or simultaneous. The sample may be loaded into a common input reservoir or individual reservoirs.” As such, Craighead describes using at least one channel (and as many as 10,000 channels) to provide the advantage of sequential or simultaneous loading and/or analysis. Applicant’s indication of Fig 28 in the Craighead reference does not discredit the teachings of paragraph [0115]. An illustrated or preferred embodiment does not provide disavowal for the broader teachings of the reference. The examiner notes that the identity of the fluids being loaded into the common inlet does not change the function or purpose of said common inlet. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the inlets of Shirai to be a single common inlet as suggested by Craighead, because Craighead teaches that common input reservoirs (i.e. equivalent to a common inlet) can be used to provide the advantage of sequential loading and/or analysis (see Craighead: [0115]).
	
	
Applicant argues, on Page(s) 8-9 of their Remarks, that the references do not address the flows being from a ‘common inlet’. 
The examiner respectfully disagrees. 
Regarding Applicant’s arguments, it appears that Applicant is arguing towards each of the references individually without taking into account the combination of references. Therefore, 
	
Applicant argues, on Page(s) 8-9 of their Remarks, that the references do not explicitly address the specific operations of being moved to a first, second or third position to dispense a sample, washing buffer or cell lysis reagent, respectively. 
The examiner respectfully disagrees. 
Regarding Applicant’s arguments, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As above, for Claim 15, Matsubara teaches that reaction containers (equivalent to the currently claimed system) can be moved after receiving the sample (i.e. the original position in which the sample is received would be the first position) to a further position in which a reagent can be dispensed into the reaction container (see Matsubara: Page 8/33, fifth full paragraph). Given that Matsubara teaches using the moving stage to align a reaction container with the dispenser to dispense the fluids and reagents into the system, it would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Shirai to require movement of the automatic moving stage such that the automatic moving stage aligns the common inlet of the device with the set of reagent dispensing units to 

Applicant argues, on Page(s) 9 of their Remarks, the use of the Cho reference. 
The examiner respectfully notes that the Cho reference is not being used in the current rejection. Thus, the arguments are moot. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/J.C.L./Examiner, Art Unit 1797        

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796